DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are canceled; claims 21-50 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/296,701, filed on 03/08/2019. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 21, 37 and 41 are objected to because of the following informalities:  the term PCB is required to be enclosed in parenthesis preceded with appropriate description.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 recites the limitation "the second surface”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 25, 27-34 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., US 2019/0058264 in view of Liu, US 2017/0250475. 
Claim 21, Jung discloses (fig 1B) a portable communication device comprising: 

a display accommodated in the housing (fig 1B, [0093] display unit 151) and visually exposed through the display area (fig 1B, [0093] display unit 151); 
a component including circuitry located at least partially under a first portion of the bezel area of the front plate (fig 3, [0069] The audio output module 152); 
a first antenna array including a plurality of antennas ([0144] array antenna 300 may include a first sub-array antenna 301); 
a second antenna array accommodated in the housing (a second sub-array antenna 302); 
a third antenna array accommodated in the housing ([fig 3, [0136] In FIG. 3, the array antenna 300' is additionally arranged at the left upper end); 
a wireless communication circuit (fig 3, [0135] a radio frequency integrated circuit (RFIC) 350) connected to the first antenna array and the second antenna array ([0009] first and second feeding lines connecting the antenna element and the RFIC in a dual-feeding form and linearly disposed to be parallel to each other) and configured to transmit and/or receive a signal in a frequency range of - 3-JANG et al.Atty Docket No.: JAR-6355-02353 GHz to 100 GHz ([0120] 5G mobile communication uses an (ultra) high band frequency of about 28 GHz or 39 GHz); and 
a feed line made of flexible PCB and configured to connect the first antenna array with the wireless communication circuit ([0174] The feeding line can be implemented by an FPCB.  Here, electrical connection between the feeding line and the 
But does not explicitly disclose,
and located under a second portion of the bezel area of the front plate such that a first signal from the first antenna array is to be at least partially radiated toward the bezel area,
such that a second signal from the second antenna array is to be at least partially radiated toward the back plate; 
such that a third signal from the third antenna array is to be at least partially radiated toward the side member.
However, as Liu discloses and located under a second portion of the bezel area of the front plate such that a first signal from the first antenna array is to be at least partially radiated toward the bezel area ([0012] one or more antenna assemblies (e.g., the antenna assembly 120) positioned on the different faces (e.g., the front face 102, the side faces 108 and 110, the bezel 106, or a back),
such that a second signal from the second antenna array is to be at least partially radiated toward the back plate ([0012] one or more antenna assemblies (e.g., the antenna assembly 120) positioned on the different faces (e.g., the front face 102, the side faces 108 and 110, the bezel 106, or a back); 

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Jung invention with Liu invention to include the claimed limitation(s) so as to allow various one or more antenna assemblies to be configured/positioned on different faces of the device in order to efficiently direct radiation distribution.  
Claim 25, Jung as modified discloses the portable communication device of claim 21, wherein the wireless communication circuit is attached to the second surface or is formed on the second surface (Jung [0175] the RFIC is mounted on the PCB).  
Claim 27, Jung as modified discloses the portable communication device of claim 26, wherein the wireless communication circuit is attached to a surface of the printed circuit board or is formed on the surface (Jung [0175] the RFIC is mounted on the PCB and the array antenna is formed in the display).  
Claim 28, Jung as modified discloses the portable communication device of claim 26, wherein the wireless communication circuit is electrically connected to the third antenna array (Jung [0148] FIG. 3 illustrates the array antennas 300 and 300' arranged at the right lower end and the left upper end of the output region C, respectively.  Here, a plurality of RFICs 350 can be provided to correspond to the respective array antennas 300 and 300').  

at least one of: a camera (Jung fig 1, camera), a speaker (Jung fig 1, audio output), a receiver (Jung fig 1, wireless communication unit), a light emitting diode, an image sensor, an infrared sensor, a microphone (Jung fig 1, microphone), a fingerprint sensor, an illuminance sensor (Jung fig 1, illumination sensor), and a proximity sensor (Jung fig 1, proximity sensor).  
Claim 30, Jung as modified discloses the portable communication device of claim 21, further comprising: 
a printed circuit board disposed in parallel to the front plate and electrically connected to the wireless communication circuit (Jung [0173] RFIC 350 can be disposed on a printed circuit board (PCB) 360 below the display 340); and 
a flexible member comprising a conductive material electrically connecting the display to the printed circuit board (Jung [0141] The RFIC 350 can be disposed on a flexible printed circuit board connecting the display unit 151 and the circuit board), 
wherein the flexible member at least partially overlaps the bezel area when viewed from above the front plate (Jung fig 6A, FPCB [0174] feeding line can be implemented by an FPCB).  
Claim 31, Jung as modified discloses the electronic device of claim 21, 
wherein the first antenna array does not overlap the display as viewed from above (Liu fig 1, display 104, antenna assembly 120). Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Jung invention with Liu invention to include the 
Claim 32, Jung as modified discloses the portable communication device of claim 21, wherein the bezel area has a notch shape surrounded by the display area and the side member (Jung fig 2A, bezel S).  
Claim 33, Jung as modified discloses the portable communication device of claim 21, wherein the first antenna array and the second antenna array are connected via a flexible printed circuit board (Jung [0141] RFIC 350 can be disposed on a flexible printed circuit board, [0142] each of the antenna elements constituting the array antenna 300 can be electrically connected to a single port of the RFIC 350 through the feeding line 310).  
Claim 34, Jung as modified discloses the portable communication device of claim 21, wherein the wireless communication circuit is a radio frequency integrated circuit (RFIC) configured to transmit a millimeter wave band signal to a corresponding one of the first antenna array and the second antenna array (Jung [0155] a millimeter wave band of the 28 GHz or 39 GHz frequency band).  
Claim 36, Jung as modified discloses the portable communication device of claim 21, wherein a first circuit board including the first antenna array and a second circuit board including the second antenna array are connected via a flexible printed circuit board (Jung [0141] the RFIC 350 is electrically connected to the array antenna 300 within the electronic device 100.  The RFIC 350 can be disposed on a flexible printed .  
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., US 2019/0058264 and Liu, US 2017/0250475 in view of Tchon et al., US Patent No. 10,168,782 and further in view of Kim et al., US 2019/0073001. 
Claim 22, Jung as modified discloses the portable communication device of claim 21, 
but Jung and Liu invention is silent on,  
wherein the display includes an embossing layer extending from the display area to at least part of the bezel area, and wherein the first antenna array is connected to the embossing layer.  
However, as Tchon discloses wherein the display includes an layer extending from the display area to at least part of the bezel area, and wherein the first antenna array is connected to the layer (fig 4, col 13: 35-50, HDD 226 may include one or more other components such as a cover transparent substrate, other substrates (such as plastic or glass substrates), other adhesive layers, light control films, polarizing films, a gap, a diffuser, a backlight, support structure, an electromagnetic interference (EMI) shield, a bezel, a housing, communicative coupling elements (e.g., wires, cables, connectors), connectivity ports, a power supply, a processor, a circuit board (e.g., printed circuit board (PCB)), a controller, memory, storage, an antenna, or the like.  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Jung and Liu 
But Jung, Liu and Tchon invention is silent,
an embossing layer.
However, as Kim discloses an embossing layer ([0059] The embossed layer 128_1 may be disposed under the lower film 127 to support the display 101).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Jung, Liu and Tchon invention with Kim invention to include the claimed limitation(s) so as to enhance the display structure and appearance with the embossing layer.  
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., US 2019/0058264 and Liu, US 2017/0250475, Tchon et al., US Patent No. 10,168,782 and Kim et al., US 2019/0073001 in view of Ullmann et al., US 2010/0243742. 
Claim 23, Jung as modified discloses the portable communication device of claim 22, 
But Jung, Liu, Tchon and Kim invention is silent,
wherein the first antenna array is attached to the embossing layer by an adhesive layer.  
However, as Ullmann discloses wherein the first antenna array is attached to the embossing layer by an adhesive layer ([0033] a hot embossing film, which includes a 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Jung, Liu, Tchon and Kim invention with Ullmann invention to include the claimed limitation(s) so as to allow the adhesive layer among other layers strengthen the antenna assembly providing a functional antenna assembly within the device.  
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., US 2019/0058264 and Liu, US 2017/0250475 in view of Lee, US 2007/0024508.
Claim 26, Jung as modified discloses the portable communication device of claim 21, further comprising: 
a printed circuit board disposed in parallel to the front plate and electrically connected to the wireless communication circuit (Jung [0175] the RFIC is mounted on the PCB and the array antenna is formed in the display); and 
but Jung and Liu invention is silent,
a processor disposed on the printed circuit board and connected to the display.  
However, as Lee discloses a processor disposed on the printed circuit board and connected to the display ([0027] a printed circuit board (PCB) 14 (or other type of substrate) on which circuit components are mounted; a display unit 20 (including a graphics processor, image processing circuitry, etc.) having a display 22 (screen, LCD, OLED, etc.)).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Jung and Liu .  
Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., US 2019/0058264 and Liu, US 2017/0250475 in view of Kim et al., US 2016/0142867.
Claim 35, Jung as modified discloses the portable communication device of claim 21, 
but Jung and Liu invention is silent on,  
wherein the wireless communication circuit is at least partially located under the bezel area of the front plate.  
However, as Kim discloses wherein the wireless communication circuit is at least partially located under the bezel area of the front plate ([0118] a part of a communication module or at least a part of a magnetic module 543 formed separately from the communication module is included in a bezel 547 surrounding at least a part of an edge of the electronic device 540).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Jung and Liu invention with Kim invention to include the claimed limitation(s) so as to allow a configuration of a communication circuit in the device in such a way to allow connections with antenna arrays for effective radiation.  
Claim(s) 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., US 2019/0058264 in view of Lee et al., US 2016/0109999.

a housing including a front cover (fig 1B, 1C); 
a display accommodated in the housing and visually exposed through a display area corresponding to the front cover (fig 1B, [0088] The display unit 151); 
a speaker located under a bezel area corresponding to the front cover (fig 1B, the second audio output module 152b may be implemented as a loud speaker for outputting various alarm sounds or multimedia playback sounds); 
a first antenna array including a plurality of antennas ([0024] FIG. 5 is a view illustrating a configuration in which an array antenna according to the present disclosure is disposed in an output region and a bezel region) and corresponding to the front cover such that signals from the first antenna array are to be radiated in a direction through the front cover of the housing (fig 3, 7B); 
a wireless communication circuit (fig 3, [0135] a radio frequency integrated circuit (RFIC) 350); and 
a flexible PCB ([0141] a flexible printed circuit board) including a plurality of feed lines configured to connect the first-7-JANG et al.Atty Docket No.: JAR-6355-0235Appl. No. To be Assigned antenna array with the wireless communication circuit ([0009] a radio frequency integrated circuit (RFIC) electrically connected to the array antenna, wherein the array antenna includes: an antenna element; and first and second feeding lines connecting the antenna element and the RFIC in a dual-feeding form and linearly disposed to be parallel to each other), 
but does not explicitly disclose, 
located under the bezel area,

However, as Lee discloses located under the bezel area (fig 3, antenna 305, [0047] upper end area of the bezel of the case 300), 
wherein the speaker, the antennas of the first antenna array and at least a portion of the feed lines are located under the bezel area between a top edge of the portable communication device and a top edge of the display area (fig 3, speaker 301, antenna 305, [0044] speaker 301 may be disposed at, for example, an upper end portion of the bezel of the case 300).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Jung invention with Lee invention to include the claimed limitation(s) so as to allow various hardware components arranged in such a way for supporting a specific function in order to efficiently operating the device. 
Claim 38, Jung as modified discloses the portable communication device of claim 37, wherein the plurality of antennas of the first antenna array are configured to transmit signals in a frequency range of 3 GHz to 100 GHz (Jung [0120] 5G mobile communication uses an (ultra) high band frequency of about 28 GHz or 39 GHz).  
Claim(s) 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., US 2019/0058264 and Lee et al., US 2016/0109999 in view of Wang et al., US 2018/0351235.

a second antenna array accommodated in the housing (fig 3, [0144] the array antenna 300 may include a first sub-array antenna 301 and a second sub-array antenna 302), 
wherein the wireless communication circuit connects the first antenna array and the second antenna array (fig 3, [0144] the array antenna 300 may include a first sub-array antenna 301 and a second sub-array antenna 302, [0009] first and second feeding lines connecting the antenna element and the RFIC in a dual-feeding form and linearly disposed to be parallel to each other).  
but Jung and Lee invention does not explicitly disclose, 
such that signals from the second antenna array are to be radiated in a direction toward a rear cover of the housing;       
However, Jung also teaches [0149] A phase shifter is disposed within the plurality of RFICs 350 and is configured to change a phase of a signal applied to the antenna elements constituting the array antennas 300 and 300' to realize beamforming in a specific direction.  In the MIMO mode, the antenna elements are required to operate such that pieces of different information are transmitted or received without interfering with each other.  Thus, beamforming directions of the array antennas 300 and 300' can be different. Hence it would have been obvious to a skilled artisan in the art to recognize the teaching and to adapt it to arrive at the claimed invention.   
Further, as Wang discloses such that signals from the second antenna array are to be radiated in a direction toward a rear cover of the housing (Wang [0069] antenna 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Jung and Lee invention with Wang invention to include the claimed limitation(s) so as to arrange different components in order to form one or more integrated circuits for connecting to the antennas for handling wireless signals. 
Claim 40, Jung as modified discloses the portable communication device of claim 37, 
but Jung and Lee invention is silent on,
wherein the first antenna array is spaced apart from the front cover.  
However, as Wang discloses wherein the first antenna array is spaced apart from the front cover ([0045] the planar support element 162 can provide a support surface for the antennas 100, 200).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Jung and Lee invention with Wang invention to include the claimed limitation(s) so as to arrange different position of supporting the antennas within the accommodation of the housing and still supporting the function of the antennas. 
Claim(s) 41-44 and 47-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., US 2019/0058264 in view of Lee et al., US 2016/0109999 and further in view of Fang, US 2008/0259239. 
Claim 41, Jung discloses (fig 1B, 1C) a portable communication device comprising: 
a device enclosure having exterior surfaces of the portable communication device (fig 1B, 1C); 
a display viewable through a display area of a front surface of the exterior surfaces (fig 1B, [0088] The display unit 151), -8-JANG et al.Atty Docket No.: JAR-6355-0235 Appl. No. To be Assigned 
wherein the front surface includes the display area and a bezel area surrounding the display area ([0126] Referring to FIGS. 2A to 2C, the display unit 151 is divided into an output region C for outputting visual information and an opaque bezel region S); 
a speaker located behind a portion of the bezel area of the front surface (fig 1B, the second audio output module 152b may be implemented as a loud speaker for outputting various alarm sounds or multimedia playback sounds, fig 2A, bezel S), 
wherein the portion of the bezel area is disposed adjacent a top portion of the portable communication device and surrounded by the display area on three sides ([0126] Referring to FIGS. 2A to 2C, the display unit 151 is divided into an output region C for outputting visual information and an opaque bezel region S); 
a first antenna array including a plurality of antennas ([0024] FIG. 5 is a view illustrating a configuration in which an array antenna according to the present disclosure is disposed in an output region and a bezel region) such that radio signals from the 
a wireless communication circuit (fig 3, [0135] a radio frequency integrated circuit (RFIC) 350); and 
a flexible PCB ([0141] a flexible printed circuit board) to connect the plurality of antennas of the first antenna array with the wireless communication circuit using a plurality of feed electrodes ([0009] a radio frequency integrated circuit (RFIC) electrically connected to the array antenna, wherein the array antenna includes: an antenna element; and first and second feeding lines connecting the antenna element and the RFIC in a dual-feeding form and linearly disposed to be parallel to each other), 
but does not explicitly disclose,
and located behind the portion of the bezel area,
wherein the speaker, the antennas of the first antenna array, the feed electrodes and a portion of the flexible PCB are located behind the portion of bezel area are located behind the portion of bezel area.  
However, as Lee discloses and located behind the portion of the bezel area (fig 3, antenna 305, [0043] The case 300 may include a bezel surrounding an edge of one surface (e.g., at least a part of a front area)),
wherein the speaker, the antennas of the first antenna array, the feed electrodes (fig 2, [0060] the guard touch portion 43 may include one common line (e.g., a signal supply line) and a plurality of signal detection lines, fig 3, PAD 4) are located behind the portion of bezel area (fig 3, speaker 301, antenna 305, [0044] speaker 301 may be disposed at, for example, an upper end portion of the bezel of the case 300).   

but Jung and Lee invention is silent on,
and a portion of the flexible PCB are located behind the portion of bezel area.
However, as Fang discloses and a portion of the flexible PCB are located behind the portion of bezel area (fig 1, [0017] a top bezel 21, a liquid crystal panel 22, a PCB 23, an FPCB 24).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Jung and Lee invention with Fang invention to include the claimed limitation(s) so as to allow various hardware components arranged in such a way for supporting a specific function in order to efficiently operating the device. 
Claim 42, Jung as modified discloses the portable communication device of claim 41, wherein the flexible PCB transmits the radio signals in a frequency range of 3 GHz to 100 GHz (Jung [0120] 5G mobile communication uses an (ultra) high band frequency of about 28 GHz or 39 GHz, [0174] The feeding line can be implemented by an FPCB.  Here, electrical connection between the feeding line and the RFIC).  
Claim 43, Jung as modified discloses the portable communication device of claim 41, further comprising: 

wherein the wireless communication circuit connects to the first antenna array andAppl. No. To be Assigned the second antenna array (Jung [0149] A phase shifter is disposed within the plurality of RFICs 350 and is configured to change a phase of a signal applied to the antenna elements constituting the array antennas 300 and 300' to realize beamforming in a specific direction).  
Claim 44, Jung as modified discloses the portable communication device of claim 41, wherein the first antenna array is spaced apart from the front surface (Jung fig 4A, [0153] antenna element (or patch antenna 200 or 200') described above can be disposed between a cover window 410 and a polarizer 420 or between the polarizer 420 and a touch electrode layer 430, forming a display).  
Claim 47, Jung as modified discloses the portable communication device of claim 43, wherein the second antenna array includes patch antennas (Jung fig 7A, patch 1, patch 2).  
Claim 48, Jung as modified discloses the portable communication device of claim 43, further comprising a third antenna array accommodated in the device enclosure  and connected to the wireless communication circuit (Jung fig 3, antenna array 300’, 
Claim 49, Jung as modified discloses the portable communication device of claim 48, wherein the third antenna array includes patch antennas (Jung [0017] FIG. 2A is a conceptual view illustrating a configuration of a general dual-polarized patch antenna in an electronic device related to the present disclosure).   
Claim 50, Jung as modified discloses the portable communication device of any of claim 48, wherein the wireless communication circuit is configured to transmit a signal in a specified frequency band ([0155] the 28 GHz or 39 GHz frequency band) by feeding power to at least one of the first antenna array, the second antenna array, and the third antenna array ([0149] A phase shifter is disposed within the plurality of RFICs 350 and is configured to change a phase of a signal applied to the antenna elements constituting the array antennas 300 and 300' to realize beamforming in a specific direction).  
Claim(s) 45-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., US 2019/0058264, Lee et al., US 2016/0109999 and Fang, US 2008/0259239 in view of Hosoi et al., US 2014/0378191. 
Claim 45, Jung as modified discloses the portable communication device of claim 41, wherein the bezel area includes a notch area located between the top edge of the portable communication device and the top edge of the display area of the front surface (Jung fig 2A, area S), the first antenna array is located behind a first portion of the notch area (Lee fig 3, antenna 305), the speaker is located behind a second portion of the notch area (Lee fig 3, speaker 301), 
but Jung, Lee and Fang invention does not explicitly disclose,

However, as Hosoi discloses the second portion of the notch area is located closer to the top edge of the display area than the first portion of the notch area (fig 20, display 205, [0253] a speaker 1013).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Jung, Lee and Fang invention with Hosoi invention to include the claimed limitation(s) so as to allow a speaker to be arranged closed to the edge of the display in such a way for accommodating other components within the bezel area for an enhancing operation of the device. 
Claim 46, Jung as modified discloses the portable communication device of claim 41, wherein the bezel area includes a notch area located between the top edge of the portable communication device and the top edge of the display area of the front surface (Jung fig 2A, area S), the first antenna array is located behind a first portion of the notch area (Lee fig 3, antenna 305), an image sensor (Lee fig 1, image sensor 303), accommodated in the device enclosure (Lee fig 1), is located behind a second portion of the notch area (Lee fig 1), 
but does not explicitly disclose, 
and the second portion of the notch area is located closer to the top edge of the display area than the first portion of the notch area.  

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Jung, Lee and Fang invention with Hosoi invention to include the claimed limitation(s) so as to allow different component(s) to be arranged closed to the edge of the display in such a way for accommodating other components within the bezel area for an enhancing operation of the device. 

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 24, the portable communication device of claim 22, wherein the display includes: 
an organic light emitting diode layer (Jung [0096] an organic light-emitting diode (OLED)) interposed between the embossing layer and the front plate; 
a conductive layer interposed between the embossing layer and a printed circuit board disposed inside the housing; and -4-JANG et al.Atty Docket No.: JAR-6355-0235 Appl. No. To be Assigned 
a heat insulating layer interposed between the conductive layer and the printed circuit board.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647